OFFICE OF TREATTORNEYGbjSJERALOl"
                                          TEXAS
                                 AUSTIN

Honorable B. F. MolSee
County Auditor
Rldalgo County
Edinburg, Texas
Dear Sir:                  Opinion No. C-1170
                           Rer Land aold by the State to
                               an individual,    and later
                               forfeited  and ~epoeeeeeed
                               by the State is not sub-
                               $i9yt t0.a lien r0r tare8
                               that aoorued.while    it was
                               privately  owned.

            This‘ia   in reply    to your letter,   whzloh is as fol-
lowa:
                  “The state sold a eeotion or land
            about thirty years ago whiehwas never
            paid out by the purohasert    The etate
            hae now advised the present owner o$
            the equity that they ea$eot to oa
            the sale for non-payment.    county%:
            state tares have acoumulated again3t
            this property since 1919. Please ad-
            vi44 the etatue of our taxee.again?t
            thla piece of property when the state
            reoover~ this land."
          We aaeume that this land was public free school
land, and was sold to an Individual    by the State under.the
term of Chapter 3, Title'06   (Articles   5300 to WisO); and
that it will be forfeited  and repoaseeaed by the State under
Artials 5320 of that Chapter.
            Such land was not subject to taxation;while    owned
by the State prior' to the aale to the individual,   by virtue
of Article   VIII;Seotion   2 of the Constitutioh  of Texas,
and Article   7150, Subdivls~on 4, ,of the Revised Civil Stat-
utea.
Honorable     B. F. McKee, Page 2

              There can be no doubt that the land was subjeot
to taxation     during the period it was owned by the individ-
Ual*
           When the land is forfeited   and repossessed by
the State, title  vests in the State ahd it again has the
statue it had bbrore it ~waa sold.    Lawless vs. wright
(Clv. App.) 86 5. W. 1040; Houston 011 Company vs. Reese-
Corriher Lumber Compahy (Civ. App.) l81 S. W. 745.
            Aa we understand It, you deeire to know the
statue of the delinquent taxee due the ooimty when the
State reposstieses the land.    We think that question ie an-
swered.by’the   rule of law in the case of State VS. Stovall
 (Clv. App.), 76 8. W. (2d) 206 (writ refused)      in whioh it
wae held that land that had reverted to the State wan not
.subject to seizure and sale to satisfy    delinquent aohool
taxes owed on it by the individual     from whom the State had
obtained it, and the Court, in that case, said:

                     “et          contends in this oon-
              neotion tuna% ~‘though real property may
              be ~charged 4th a lien for unpaid tares
              duly and legally     levied by the state or
              by a county, munfofpality,       or sohool
              district,    when thereafter    the legal
              title    to such property is aoquired by
              or veste in ‘the state, and the sdme is
              used by it ‘r0r.a publio purpoim, all          :
                         nt proc8edihga to oolleot      euoh
                         hforclng such lien are without
              0ff0Gt Andyvoid.       The iseue of law pre-
              eented by appellant*8      contention   ie ap-
              parently one of firat impression in this
              state, but it is supported by the great
              weight of authority in other jwiBdiG-
              tions e Foster v. City of Duluth, 120
Minn. 484, 140 N.W. 129, 131, par* 2, 48
              I,. R. A. (N. S.) 707; .Stat4 V4e bGk4, 29 N.
              IL 148, 219 P. 790, 792, pai. 1, 30 A. Li
              R, 407, and note page 413; Reid v. State,
              74 Ind. 252; State v. Maricopa County,
              36 Ariz. 347, 300 P. 175; Lauren ..V.. We-,
              100 Miea. 335, 56 So. 431, 452,;~.;   b    , Ann+
              Gas, 1914A, 169;.State       v. Snohozlsh Coun-
              ty, 71 Wash. 320, 128 P.:667,        670; par;
              2; Smith vi Santa Monica, 162 Cal. 221,
              121 P. 920, 921; Oachet v. City oi New
              .Orleans, 52 La. Ann. 813, 27 BOO 348;
Honorable   B. F. McKee,   PagO 3


            Gasaway v. City of Seattle,     52 Viaash.444,
            100 P. 991, 993 (bottom seoond oolwnh),
            21 L. R. A. (N. Y.) 62; Independent Sohool
            Diet. v. Hewitt 106 Iowa 663, 75 #. ‘U.
            497, 498, par, 6; 26 Rawle C. L., pe 299,
            Sea. eaS, and note ~2; 61 C. J., pa 945,
            sec. 1215.    Since tha judgment reoovered
            by the appelles Ruek lndspendent eohool-
            aistriot  is for the colleatlon    of: taxes,
            and the title   to the property again&
            which it8 judgment Of foreclosure      was
            rendered hae paseed to and vested in
            the Stats of Texae, ,and the. 8ame is now
            being used by It for pub110 purpoeee,
            euoh property le not now subject to
            seizure and aale to satisfy     such. judg-
            mentew
          The holding in the Stovall.oass   maa expressly ap-
proved by the Supreme Court. of Texas, ap.a@5ng: through Jus-
tice Sharp, in the oaee.of’Ch$ldrelre  County’vs. Stats,
127 Tax. 343.; 92 S. 8. (2d) .lOll;
            Prior to the decisions  in the Stovall oasa and
the Childrees County~oase, this department made a similar
ruling in Opinion No. 2SO0, dated January 25, .1930, written
by Aseistant Attorney General H. Grady Chandler, during tha
admlnletration    of Attorney General Bobbltt,  in which lt’was
aa8

                  “We .have been unable to find any
            Texas authorities    on the question rub-
            mitted by you,    Therefore,    it become8
            necessary to resort to ~the deoleioilrr
            of other juriadiotlons.     . .
                  “We believe o . l that under the
            great weight of authority In thle ooun-
            try, your. question should be answered
            by saying that when the Houston Inde-
            pendent School District   acquired rsal
            est&e to be used for public. @chool
            purpoRes, the mamathereby be&ame fro4
            .of any tax lien that might have prari-
             ously existed againet the sama, end it
            is no longer .eubject to taxation**
           It is our @e&ion     that the same rule   applies   te
the question before ue
Honorable   B. I?. McKee, Page 4

           We want it clearly understood that w4 have ouly
considerad this question from the standpoint or the sta-
tus of the taxes when theland   is forfeited  and repossess-
ed by the State; and we .are not 4xpr48Sing an opinion as
to the status of these taxes whsn the State re-sells     this
land, or the purchaser rrctn whom it was forfeited   re-pur-
chases or redeems the land.
            Our answer to your question
                                      Is that when this
land   i8 rors4it4a   ana   r4poae4ee4d   by the State,
                                                 it is not
subject to a lien for asy taxes that aooruad agaisst it
during the time it was privately owsad by an lnaivldual.

                                            Yours very truly
                                      Al'TORNEyGRN%ALOFTRU'


                                      w     l&mm
                                            ~(8) Ceoil    0. Rotrch
                                                          AfJsistant




APPRCVND BY OPINION COMKI=
BY (S) R. W. Fi, CRAIRUUT